Citation Nr: 1734533	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-44 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for pulmonary fibrosis. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in May 2015, November 2015, and August 2016 for further development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  COPD was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's COPD is not related to service.

2.  Pulmonary fibrosis was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's pulmonary fibrosis is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied when the Veteran filed his fully developed claim in November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.     The Veteran's partial service treatment records (STRs), partial service personnel records, and post-service treatment records are of record, as is a VA examination report and addendum medical opinions.  The Board notes that some of the Veteran's STRs and service personnel records are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to obtain additional records by alternative means. In June 2015, the RO advised the Veteran that some of his STRs were destroyed in a fire and requested that he submit any relevant documents in his possession.  

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was afforded a VA examination and both VA and private treatment records were obtained, as were addendum opinions regarding the Veteran's respiratory/pulmonary conditions.  Moreover, in correspondence dated October 2016, the RO requested the Veteran provide authorization forms for any outstanding private treatment records.  The Veteran did not provide the forms.  The Board notes in this regard that "the duty to assist" is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski,     1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action            is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the      in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for COPD and pulmonary fibrosis, which he asserts are related to his exposure to various chemicals while performing duties as a petroleum inspector during his service in Japan.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with COPD and pulmonary fibrosis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.  Upon this question, there are medical opinions both in favor and against the Veteran's claims for service connection.

The Veteran's available STRs are silent as to any complaints of or treatment for any respiratory or pulmonary problems.  Moreover, despite the unavailability of some of his STRs, the Veteran has never contended that he sought treatment during service for such conditions.

Post-service private treatment records reveal that the Veteran was diagnosed      with mild COPD in March 2008 and with pulmonary fibrosis as early as April   2011.  Notably, in August 2009 the Veteran was diagnosed with moderate COPD. In October 2012, the Veteran's private treating physician submitted a letter  attesting that he has treated the Veteran since March 2008 and the Veteran had    been diagnosed with dyspnea on exertion, COPD, and pulmonary fibrosis.  The physician further stated that the Veteran has had occupational exposure to various chemicals as he worked as a petroleum inspector during his service in the Army from June 1954 to 1955; that the Veteran has intermittent exacerbations due to his lung disease; and he takes multiple medications on a routine basis.  The physician opined that the conditions may be causally related to the Veteran's exposure to various chemicals during his time of service.  

VA treatment records dated from May 2000 to present reveal that the Veteran's COPD and pulmonary fibrosis symptoms are controlled and treatment has consisted of medication management.  

In July 2015, the Veteran underwent VA examination in connection with his    claims for service connection.  At that time, the examiner diagnosed COPD and pulmonary fibrosis.  The examiner opined that it was not likely that the Veteran's lung cancer and pulmonary fibrosis were caused by him serving time in the service. The examiner reasoned that his lung problems were diagnosed more than 50 years after leaving service; that he had worked for the sanitation department for over       20 years; and that he smoked for approximately 30 years, "which can explain        his COPD and fibrosis."  Per the November 2015 remand, the Board sought an additional opinion because the examiner failed to discuss the October 2012 private opinion or the Veteran's duties as a petroleum inspector fueling tanks in service, provided an unsolicited opinion concerning lung cancer (an issue not currently on appeal and has not otherwise been raised by the Veteran), and provided no specific opinion regarding COPD. 

In February 2016, an addendum opinion was obtained from the July 2015 examiner.  At that time, the examiner again opined that the Veteran's COPD and pulmonary fibrosis were not caused by military service.  In support, it was provided that the Veteran's condition was more likely caused by a 30 year history of smoking.  Additionally, the examiner indicated that lung reaction to exposure to petroleum       or chemicals will be acute and instantaneous after the exposure, not over 40 years later.  Per the August 2016 remand, the Board again noted the examiner failed to provide any discussion as to the October 2012 private opinion and as to the effects of prolonged day to day exposure to chemicals.

In October 2016, an addendum opinion was again obtained from the July 2015 examiner.  The examiner remarked that the October 2012 private opinion was reviewed.  The examiner opined that it is not likely that the Veteran's pulmonary fibrosis and COPD were caused by his exposure to petroleum/chemicals during his service as a fuel inspector.  In support, the examiner reasoned that the Veteran held his position from June 1954 to 1955, but his exposure would not have been any different or higher than a lay man who works at a gas pump for a living, and even   that population is not known to have a higher risk of developing COPD or pulmonary fibrosis.  Furthermore, the examiner stated that if the petroleum/gas or chemical fumes were to affect a patient, the effect will be acute.  In this regard, the examiner stated that the patient will have respiratory symptoms that will require some kind of medical attention at the time of the exposure, when the irritant is present, and as such, when the irritant is removed the reaction should improve.  However, the examiner remarked that there is no such documentation in the Veteran's treatment records.  Finally, the examiner concluded that smoking remains the most highly probably       and number one risk factor for COPD and lung fibrosis and the Veteran has a history of over 30 years of smoking and less than six months exposure as a fuel inspector [during service]. 

In weighing the opinions of record, great weight is given to the opinion of the October 2016 VA examiner.  The October 2016 VA examiner's opinion was based on examination of the Veteran, the Veteran's reported history, and a review of the evidence of record.  Moreover, the examiner provided detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the opinion from the October 2012 private physician provided no rationale for his conclusion and the opinion was also speculative.  See Polovick        v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Thus, the Board finds the opinion is entitled to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must 
support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Veteran believes that he has pulmonary/respiratory conditions that are related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms      but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of pulmonary/respiratory conditions are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current COPD and pulmonary fibrosis is not competent medical evidence.  Accordingly, the Board finds the opinion of the October 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

For all the reasons described above, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed COPD and pulmonary fibrosis are related to service.  Accordingly, the claims for service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for pulmonary fibrosis is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


